COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 KANUBHAI A. PATEL,                            §
                                                              No. 08-13-00311-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                       County Court at Law Number Four
 THE STATE OF TEXAS,                           §
                                                             of Collin County, Texas
                  Appellee.                    §
                                                             (TC# 004-83898-2013)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF OCTOBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.